Notice of allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to a typo the claim is amended as follows: 
6. (Currently Amended) A user equipment (UE) in a wireless communication system, the user equipment comprising: a memory; and at least one processor operatively coupled to the memory and configured to: 
transmit a first number of random access preambles; 
detect a second number of random access responses, 
wherein the second number of random access responses corresponds to a second number of random access preambles among the first number of random access preambles, and 
wherein the second number of random access responses includes a second number of uplink grants; 
transmit a payload on one uplink grant in which a listen before talk (LBT) procedure is first successful among the second number of uplink grants; and 
detect a contention resolution message as a response to the payload, 
wherein, when LBT procedures in two or more uplink grants are first successful in different frequency regions, the one uplink grant on which the payload is transmitted is selected based on congestion levels of the different frequency regions.  
8. (Previously Presented) The UE of claim 7, wherein the at least one processor is further configured to determine that the random access procedure has failed based on the preamble transmission counter reaching a maximum value.  
[[9]]
	
Allowable Subject Matter
Claims 4-5 and 9-10 are canceled; claims 1-3, 6-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 6 recite, inter alia, wherein the second number of random access responses corresponds to a second number of random access preambles among the first number of random access preambles, and wherein the second number of random access responses includes a second number of uplink grants; transmitting a payload on one uplink grant in which a listen before talk (LBT) procedure is first successful among the second number of uplink grants; and detecting a contention resolution message as a response to the payload, wherein, when LBT procedures in two or more uplink grants are first successful in different frequency regions, the one uplink grant on which the payload is transmitted is selected based on congestion levels of the different frequency regions. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647